DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary application filed on August 21, 2019 is acknowledged. Accordingly claims 21-40 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,430,771 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1 and 6 of the U.S. Patent No. 10,430,771 B2 is obvious variants or verbatim copy of claims 21, 28 and 35 of the current application. 
Claims 2 and 7 of the U.S. Patent No. 10,430,771 B2 is obvious variants or verbatim copy of claim 26, 33 and 40 of the current application. 
Claims 3 and 8 of the U.S. Patent No. 10,430,771 B2 is obvious variants or verbatim copy of claim 32 and 39 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-10 of US. Patent No. 10,430,771 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,430,771 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (hereinafter “Chen”) U.S. Patent Application Publication No. 2011/0055033 A1 in view of Wallner U.S. Patent Application Publication No. 2013/0179351 A1 and alternatively in view of Kortina et al (hereinafter “Kortina”) U.S. Patent Application Publication No. 2014/0143145 A1

As per claims 21, 28 and 35, Chen discloses a computer-implemented method for electronic transaction type and peripheral device integration, the method comprising:
receiving, by an electronic transaction interface system, an electronic transaction amount from a point of sale system of a mobile device (0031, which discloses that “The POS application can then assemble the data gathered from both hardware and UI, and amount information from the current transaction into a predefined format for a payment processor and send the data to the payment processor backend to authorize the payment.”);
in response to receiving the electronic transaction amount, querying, by the electronic transaction interface system over an electronic network, a payment management system for a plurality of supported electronic transaction types, the plurality of supported electronic transaction types being linked to an account of a user of the mobile device (0046, which discloses that “When the POS application starts and hardware attached to computer is scanned, the add-in module can be loaded and queried if the specific payment hardware is available.  If so, and a specific payment format is indicated such that this particular hardware is used to gather the payment data, the add-in module is executed by POS application, and the data is collected and communicated to the POS application.”; 0048);
receiving, by the electronic transaction interface system, a selection of an electronic transaction type among the plurality of supported electronic transaction types (0047, which discloses that “For example, the device stores its own workflow to allow the customer to select among several payment methods and, then make payment and provide a signature according to the selected method.”; 0049);
detecting, by the electronic transaction interface system, a peripheral device being connected to the mobile device;
in response to detecting the peripheral device, querying, by the electronic transaction interface system over the electronic network, the payment management system for a library for the peripheral device and selected electronic transaction type (0075, which discloses that “The POS application then loads the hardware add-in to gather payment data for the new device.  The POS application then attempts to interpret the payment data gathered with the SchemaGUID that is a baseline for all payment data schema.  Given that the payment data SchemaGUID does not match any predefined payment data schema, the POS application then passes the entire payment data to the designated payment method set by the PaymentMethod…”);
receiving, by the electronic transaction interface system over the electronic network, the library; and interfacing, by the electronic transaction interface system and using the library, with the peripheral device in accordance with the selected electronic transaction type (0075, which discloses that “The POS application then loads the hardware add-in to gather payment data for the new device.  The POS application then attempts to interpret the payment data gathered with the SchemaGUID that is a baseline for all payment data schema.  Given that the payment data SchemaGUID does not match any predefined payment data schema, the POS application then passes the entire payment data to the designated payment method set by the PaymentMethod…”).
What Chen does not explicitly disclose is:
detecting, by the payment processing interface system, a peripheral card reader device coupled to the mobile point of sales device
Wallner discloses the method comprising:
detecting, by the payment processing interface system, a peripheral card reader device coupled to the mobile point of sales device (see fig. 3, which discloses that “checkout App detects webSwipe Reader 201”; 0009, which discloses that “The card swipe application is configured to run on the computing device and to detect the presence of the card reader and upon confirmation of the presence of the card reader to transmit transaction data to the card reader.”);
Alternatively Kortina discloses the method comprising:
detecting, by the payment processing interface system, a peripheral card reader device coupled to the mobile point of sales device (0039, which discloses that “The payment software library portion 110 of the retail mobile application 108, in some implementations, is provided by the payment gateway 104 (e.g., a third party transaction processing solution provider) to the retailer for incorporation into the retail mobile application 108.”);
receiving, by the electronic transaction interface system over the electronic network, the library; and interfacing, by the electronic transaction interface system and using the library, with the peripheral device in accordance with the selected electronic transaction type (0039, which discloses that “The payment software library portion 110 of the retail mobile application 108, in some implementations, is provided by the payment gateway 104 (e.g., a third party transaction processing solution provider) to the retailer for incorporation into the retail mobile application 108.”),
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Wallner and incorporate a method comprising: detecting, by the payment processing interface system, a peripheral card reader device coupled to the mobile point of sales device in view of the teachings of Dessert in order to facilitate transaction. 

As per claims 22, 29 and 36, Chen further discloses the computer-implemented method, wherein the peripheral device comprises one of: a magnetic card reader, a smart card reader, an optical reader, a biometric reader, an e-wallet interface (0003; 0031).

As per claims 23, 30 and 37, Chen further discloses the computer-implemented method, wherein the interfacing, by the electronic transaction interface system and using the library, with the peripheral device in accordance with the selected electronic transaction type comprises receiving, by the electronic transaction interface system and using the library, an electronic transaction data from the peripheral device in accordance with the selected electronic transaction type (see fig. 5; 0038).

As per claims 24, 31 and 38, Chen further discloses the computer-implemented method, further comprising:
transmitting, by the electronic transaction interface system over the electronic network, the electronic transaction amount and electronic transaction data to the payment management system (0046; 0048); and
receiving, by the electronic transaction interface system over the electronic network, a response from the payment management system (0046; 0048).

As per claims 25, 32 and 39, Chen further discloses the computer-implemented method, wherein the response comprises a token, wherein the token includes primary account information in an encrypted format (0003).

As per claims 26, 33 and 40, Chen further discloses the computer-implemented method, wherein the response comprises one of: a decline message, an approval message (0004).

As per claims 27 and 34, Chen further discloses the computer-implemented method, wherein at least a portion of the electronic transaction data is encrypted at a reader head of the peripheral device (0003).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 29, 2021